         Case 1:17-cv-04789-JGK-SN Document 84 Filed 04/24/19 Page 1 of 1
           J
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDELMAN ARTS, INC. ,
                                                      17-cv-4789 (JGK)
                         Plaintiff,
                                                      ORDER
               - against -

REMKO SPOELSTRA ET AL. ,

                         Defendants.


JOHN G. KOELTL, District Judge:

     For the reasons stated today on the record, the plaintiff is

entitled to a default judgment against the defendants. The Court

will refer the case to a Magistrate Judge for an inquest on

damages.

SO ORDERED.

Dated:         New York, New York
               April 23, 2019



                                          United States District Judge




                                          USDC SONY
                                          DOCUMENT
                                          ELECTRONICALLy FILED
                                           DOC# _~----rr.;:,1Z.-t-:Ti!.,""
                                           o:.TE Flt ED: __ -7.,. o<---7 .:l- (=--·
